NUMBER 13-06-147-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

_________________________________________________________

IN THE INTEREST OF J.M.S., ET AL., CHILDREN
________________________________________________________

On appeal from the County Court at Law
of Kleberg County, Texas
________________________________________________________

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam


	Appellant, Vera Shoemaker, perfected an appeal from a judgment entered by the
County Court at Law of Kleberg County, Texas, in cause number 04-044-C.  On June
14, 2006, appellant filed a motion for new trial based on an incomplete record.  On
November 2, 2006, this Court abated the appeal and remanded the case to the trial
court to make findings on these issues: 1) if, without the appellant's fault, a significant
portion of the court reporter's notes and records have been lost or destroyed or - if
the proceedings were electronically recorded - a significant portion of the recording
has been lost or destroyed or is inaudible; 2) if the lost, destroyed, or inaudible portion
of the reporter's record is necessary to the appeal's resolution; and 3) if the lost,
destroyed, or inaudible portion of the reporter's record cannot be replaced by
agreement of the parties.  
	The trial court's findings and recommendations were received and filed in this
Court on December 18, 2006.  The trial court found that approximately one-half of the
record was audible, the latter half of the proceeding was not complete and audible,
and that the incomplete and inaudible portion of the record constituted a significant
portion of the record, which cannot be reconstructed.  The trial court recommended
that because of the unavailability of a significant portion of the record, the case should
be remanded for a new hearing.  
	The Court, having examined and fully considered the documents on file and the
trial court's findings and recommendations, is of the opinion that the matter should be
remanded for a new trial.  Appellant's motion for a new trial based on an incomplete
record is granted.  The judgment of the trial court is REVERSED, and the cause is
REMANDED for a new trial.
							PER CURIAM


Memorandum Opinion delivered and
filed this the 29th day of March, 2007.